Citation Nr: 1019954	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as osteoarthritis.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
September 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision of the Lincoln, Nebraska Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

In October 2008, the Board denied the Veteran's service 
connection claim for a right knee disability.  The Veteran 
then appealed the October 2008 decision to the United States 
Court of Appeals for Veterans Claims (Court).  A Joint Motion 
for Remand was submitted and in June 2009 the Court issued an 
order granting the motion, vacating the October 2008 Board 
decision and the matter was remanded pursuant to 38 U.S.C.A. 
§ 7252(a) for readjudication consistent with the motion.

In January 2010, the Board remanded the claim to the RO for 
further development. The case has since returned to the Board 
for further appellate consideration.


FINDING OF FACT

The Veteran did not exhibit a right knee disability in 
service and there is no x-ray evidence showing that he 
currently has osteoarthritis of the right knee, or any other 
right knee disability.


CONCLUSION OF LAW

A chronic right knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter dated on June 8, 2007, that fully addressed all notice 
elements and was sent to the Veteran prior to the initial AOJ 
decision in this matter. The letter informed the Veteran of 
what evidence was required to substantiate the claim, and of 
the Veteran's and VA's respective duties for obtaining 
evidence.

VA also has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that VA examination has not been obtained for 
the Veteran's claim for service connection for right knee 
disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, there is 
no x-ray evidence of arthritis of the right knee, and there 
is no evidence of a right knee disability during service 
other than the report by Dr. Smith which is not credible on 
this matter. Thus, the evidence does not indicate that the 
Veteran has a right knee disability that may be associated 
with service.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA and private medical evidence.  Pursuant 
to the Board's January 2010 remand, the Veteran was given an 
additional opportunity to complete a VA Form 21-4142, 
Autthorization and Consent to Release Information, for the 
knee treatment that he reportedly received from Dr. Smith or 
any other private physician.  However, the Veteran has not 
responded with a completed form or any additional private 
medical evidence.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  Where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service and was not aggravated during service, the 
presumption of soundness does not attach.  38 U.S.C. § 1111 
(West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §§ 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

On review of all evidence of record, the Board finds that 
service connection for a right knee disability is not 
warranted.  There is no conclusive evidence that the Veteran 
has a current right knee disability, claimed as 
osteoarthritis.  An October 2003 VA treatment note reflects a 
diagnosis of degenerative arthritis of the left knee, by 
history.  A VA primary clinic note dated in March 2004 shows 
only a left knee complaint.  VA outpatient records dated from 
2005 to 2007 from the Western-Nebraska-Iowa Health Care 
System show diagnoses of "DJD," but do not refer to which 
joint is affected and contain no x-ray evidence of arthritis 
of the right knee.  Recently obtained treatment records dated 
from October 2007 through March 2010 from the Western-
Nebraska-Iowa Health Care System also do not show a diagnosis 
of a right knee disability.

The Veteran has submitted a medical statement dated in April 
2007 by Dr. S. Smith, a private physician, indicating that he 
reviewed the "records of his medical conditions that he had 
while in service" and that the Veteran's "injury to his 
right knee that he suffered in the service is certainly 
aggravated and accelerated in osteoarthritic process.  He 
continues to have a significant amount of problems with his 
right knee, I do feel that this is a service related injury."

While Dr. Smith indicates that the Veteran currently has an 
osteoarthritic process of the right knee, there is no x-ray 
evidence to support such a diagnosis.  Moreover, there is 
nothing in the service treatment records reflecting an injury 
to his right knee.  As indicated, in January 2010, the 
Veteran was given an opportunity to complete a VA Form 21-
4142, which would allow the RO to request any private 
treatment records, however, the Veteran did not respond.  

Under the Rating Schedule, degenerative arthritis must be 
established by x-ray findings to be evaluated.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (2009).  In the absence of x-ray 
evidence of osteoarthritis of the right knee or other 
competent evidence of current right knee disability, the 
Veteran's claim must be denied based on a lack of current 
disability.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  VA regulations require x-ray findings 
of arthritis in order to award compensation.  See 38 C.F.R. 
§ 4.71a Diagnostic Code 5003 (2009).  There is no diagnosis 
of any other right knee disability of record.

Even assuming a current diagnosis for purposes of this 
analysis only, the Veteran's service connection claim for a 
right knee disability still fails for the following reasons.

As noted, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2009).  On his October 1961 "Report of Medical 
History" completed upon pre-induction, the Veteran reported 
that he had injured his right knee while playing football, 
prior to service.  However, the pre-induction examination 
report shows no disability pertinent to the right knee.  On 
the pre-induction examination report, the examiner noted that 
the Veteran's lower extremities were normal.  Thus, although 
the Veteran reported a history of pre-service right knee 
problems, pre-induction examination of the right knee was 
completely normal.  Accordingly, the Veteran is presumed to 
have a sound right knee upon entrance into service.

The Veteran's service treatment records are completely 
negative for any complaints, treatment, and/or diagnosis 
pertinent to the right knee.  On discharge examination in 
August 1963, his lower extremities were noted as normal.  
There is also no competent medical evidence linking any 
current right knee disability to service.  While the April 
2007 medical statement from Dr. Smith indicated aggravation 
in service, this opinion cites to service treatment records 
reflecting right knee injury that are nowhere to be found.  
Furthermore, there is no current x-ray evidence of 
osteoarthritis of the right knee, nor is there objective 
evidence of any other right knee disability during service or 
following active duty.  Dr. Smith's medical report and 
opinion are flawed because there is no mention of the pre-
existing right knee injury which has been documented, and 
refers to records of the Veteran's in-service right knee 
disability which are not contained in the claims folder.  
Medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the Veteran's 
self- reported and inaccurate history.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 548 (1993).

The Veteran is competent to describe his right knee 
symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
he is not competent to diagnose any medical disability or 
render an opinion as to the cause or etiology of any current 
disability because he has not been shown to have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In sum, a clear preponderance of the evidence is against a 
finding that the Veteran has a right knee disability, 
including arthritis that is related to his active military 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against his claim, and the benefit-of-the- 
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). Thus, the service connection claim for a right knee 
disability must be denied.




ORDER

Entitlement to service connection for a right knee 
disability, claimed as osteoarthritis, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


